



COURT OF APPEAL FOR ONTARIO

CITATION: Global
    Learning Group Inc. v. Eskasoni First Nation, 2013 ONCA 364

DATE: 20130604

DOCKET: C56153

Rosenberg, Goudge and Tulloch JJ.A.

BETWEEN

Global Learning Group Inc.

Applicant (Respondent)

and

Eskasoni First Nation

Respondent (Appellant)

Maxime Faille, for the appellant

David Winer, for the respondent

Heard: April 29, 2013

On appeal from the judgment of Justice
Elizabeth M.

Stewart of the Superior Court of Justice, dated November 7, 2012.

COSTS ENDORSEMENT

[1]

On consent, the parties have agreed that the costs of the appeal should
    be fixed at $15,000 to the respondent GLGI inclusive of fees, disbursements and
    applicable taxes.  So ordered.

M. Rosenberg J.A.

S.T. Goudge J.A.

M. Tulloch J.A.


